Citation Nr: 0212913	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  99-18 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
left ear hearing loss.

2.  Entitlement to a compensable evaluation for tinnitus 
prior to November 25, 1997.

3.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus from November 25, 1997.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from August 1971 to 
September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Manila Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO, in pertinent part, granted entitlement to 
service connection for hearing loss of the left ear with 
assignment of a noncompensable evaluation effective December 
12, 1995, and for tinnitus, with assignment of a 
noncompensable evaluation effective December 12, 1995.

In January 2001 the Hearing Officer at the RO, granted 
entitlement to service connection for hypertension with 
assignment of a 10 percent evaluation effective November 25, 
1997; for hearing loss of the right ear with assignment of a 
noncompensable evaluation effective November 25, 1999.  The 
Hearing Officer granted entitlement to a compensable 
evaluation for tinnitus effective November 25, 1997, and 
affirmed the noncompensable evaluation for left ear hearing 
loss.  The veteran filed a notice of disagreement with the 
above determination; however, the RO has not issued a 
statement of the case with respect to the above grants of 
service connection for hypertension, and hearing loss of the 
right ear.  This matter is addressed further below.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2001) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

A review of the record demonstrates that in his June 1999 
notice of disagreement, the veteran requested a local board 
hearing.

On his September 1999 substantive appeal, the veteran checked 
the boxes indicating that he desired to appear before a 
Member of the Board at the local VA office.  

In October 1999, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  There was no reference 
made at that time to the veteran's request for a travel board 
hearing before a Member of the Board at the local RO.

While the veteran was afforded a personal hearing before a 
hearing officer at the RO, he has not withdrawn his request 
for a hearing before a Member of the Board at the local RO.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
1991 & Supp. 2002).

As the Board noted earlier, the veteran filed a notice of 
disagreement with the grants of service connection for 
hypertension assigned a 10 percent evaluation and hearing 
loss of the right ear assigned a noncompensable evaluation.  
A statement of the case has not been issued by the RO.  The 
Board notes in passing that the issues of entitlement to 
increased (compensable) evaluations for hearing loss of the 
left ear and hearing loss  are inextricably intertwined 
issues and such issue merges as one.  In a situation such as 
this, the Board must remand the case to the RO for issuance 
of a statement of the case.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  

They were not intended to preclude a remand in the above 
described circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan. 
23, 2002) (to be codified at 38 C.F.R. §§ 19.9, 19.31, 20.993 
and 20.1304).

The request for a travel Board hearing at the RO is such a 
matter, as is the need for issuance of a statement of the 
case.  See Chairman's Memorandum No. 01-02-1 (January 29, 
2001) noting one such action is where an appellant has 
requested a field hearing, with a Travel Board hearing or a 
local Hearing Officer (Decision Review Officer) hearing.  
Another such action is the need for a statement of the case. 
Ib.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

In order to comply with duty to assist and due process 
requirements, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should take appropriate action 
to schedule the veteran for a hearing at 
the Manila RO before a Member of the 
Board.  A copy of the notice provided to 
the veteran of the scheduled hearing 
should be placed in the record.

3.  The appellant should be asked to 
submit any other information, evidence, 
or arguments that may be pertinent to the 
appeal at that time.

5.  The RO should issue a statement of 
the case as to the assignment of a 10 
percent evaluation for hypertension and a 
noncompensable evaluation for hearing 
loss of the right ear.  The appellant 
should be notified that he must file a 
substantive appeal if he wishes appellate 
review.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
unless otherwise notified.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the CAVC.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



